Citation Nr: 1141428	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1981 to March 1983. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a low back disability.  As set forth above, the appellant's claim is now in the jurisdiction of the RO in San Diego, California.  

In connection with his appeal, the appellant originally requested hearings before both a Decision Review Officer at the RO as well as a Veterans Law Judge at the RO.  In May 2011, however, the appellant withdrew his hearing requests and asked that the Board proceed with consideration of his appeal based on the evidence of record.  

In June 2006, the appellant submitted a claim of service connection for a mid back (or thoracic spine) disability.  The RO has not yet adjudicated this claim.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action. 

The issue of service connection for a low back disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied service connection for a low back disability.  Although the appellant was duly notified of the RO's decision and his appellate rights in a January 1998 letter, he did not perfect an appeal within the applicable time period. 

2.  The appellant requested reopening of his claim of service connection for a low back disability in June 2006. 

3.  Evidence received since the final January 1998 rating decision denying service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1997). 

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5107 , 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011). VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error. 


Background

The appellant's service treatment records show that at his December 1980 military enlistment medical examination, mild to moderate asymptomatic thoracic scoliosis was noted.  No complaints or abnormalities pertaining to the lumbar spine were recorded.  

In-service treatment records show that in August 1982, the appellant sought treatment for back pain, stating that he had been involved in an accident in which his armored personnel carrier had been hit from behind by a tank.  Examination showed point tenderness from the T8 to L1 levels and bilateral paraspinal muscle spasms.  The assessment was bilateral paraspinal muscle spasms.  

Approximately two weeks later, the appellant sought treatment for continuing back pain since his accident.  Examination showed point tenderness from T12 to L4 with paraspinal muscle spasm.  Straight leg raising was negative and the appellant was able to heel and toe walk.  The impression was paraspinal spasm.  

In October 1982, the appellant again sought treatment for back pain.  He reported that he had had back pain since his accident.  Additionally, he indicated that five days prior, he had experienced a recurrence of pain while playing basketball.  He described the pain as being from the scapula to the cervical region on the right.  Examination showed no swelling, spasm, or limitation of motion.  There was tenderness in the teres major and trapezius muscles.  There were no abnormalities found along the spinal column.  The assessment was muscle strain.  

At his January 1982 military discharge medical examination, the appellant indicated that he did not know whether or not he had recurrent back pain.  His spine was found to be normal on clinical evaluation.  

In June 1997, the appellant submitted an original application for VA compensation benefits, seeking service connection for a low back disability.  

In support of his claim, the RO obtained private clinical records which the appellant had identified.  In pertinent part, these records show that in January 1995, the appellant sought treatment for low back pain with intermittent numbness to the left heel.  He reported that he had injured his back in the Army in 1981 and had experienced intermittent back pain since that time.  The assessment was back strain.  X-ray studies of the lumbar spine were normal, but for mild scoliosis.  

The appellant was afforded a VA general medical examination in July 1997, at which he reported that he had injured his low back in service when his vehicle was struck from behind during night maneuvers.  He indicated that he had had frequent pain and stiffness in his low back since that time.  X-ray studies of the lumbar spine were normal.  The assessment was back strain.  

In a January 1998 rating decision, the RO denied service connection for low back strain, finding that the record contained no evidence of a nexus between the appellant's in-service injury and his current low back disability.  The appellant was duly notified of the RO's decision and his appellate rights in a January 1998 letter, but he did not appeal within the applicable time period.  

In June 2006, the appellant requested reopening of his claim of service connection for a low back disability.  

In support of his claim, the appellant submitted a November 2006 statement from a private physician who indicated that it was his opinion that the appellant's current lumbar and thoracic symptoms were connected to the injuries he sustained in the collision while on active duty.  

Also obtained were VA clinical records, dated from June 2006 to July 2007.  In pertinent part, these records show that the appellant was seen on multiple occasions in connection with his complaints of low back pain.  He reported that he had injured his low back in service in 1982 and that since that time, he had had chronic low back pain radiating to the thoracic area with recurrent exacerbations.  He indicated that his symptoms had worsened in recent years.  In November 2006, X-ray studies of the lumbosacral spine were normal.  The thoracic spine exhibited questionable mild demineralization and a minimal dextroscoliosis, probably positional.  

The appellant underwent VA medical examination in November 2006.  After examining the appellant and reviewing his claims folder, the examiner diagnosed him as having low back pain due to paraspinal muscle spasm and back strain.  The examiner noted that the appellant's service treatment records documented an injury in 1982 with complaints of back pain.  The examiner indicated that it was her opinion that it is at least as likely as not that the appellant's low back condition began in service and was exacerbated by the 1982 accident.  

Thereafter, the RO received additional documents compiled in connection with a workers' compensation action the appellant had initiated.  These documents include medical records showing that in September 2002, the appellant injured his low back on the job while shoveling wet concrete.  He specifically denied all prior back injuries or back problems at that time.  He was initially diagnosed as having lumbosacral strain.  A subsequent MRI performed in October 2002 reportedly showed degenerative disc disease at L5-S1 as well as degenerative arthritis in the lumbar spine.  During an April 2003 deposition, the appellant reported injuring his low back in service in 1982 but claimed that he had had no low back problems nor had he received any medical treatment for low back complaints after the 1982 injury.  In an August 2003 examination report, a private nurse concluded that the appellant's low back disability was causally related to his on the job injury.  

The appellant again underwent VA medical examination in April 2008 during which he reported that he had injured his back in 1982 when the armored personnel carrier in which he was riding was struck by a tank from behind.  The appellant reported continued back symptoms since that time.  He indicated that his pain had worsened in recent years and that he currently used a TENS unit and received epidural blocks for his low back pain.  In reviewing the claims folder, the examiner noted that there were no service treatment records available for her review.  He observed that in 2002, however, the appellant had sustained an industrial low back injury at which time he denied a prior history of low back injury.  On examination, the appellant exhibited no spasm or deformity of the lumbar spine.  He did exhibit "rather dramatic, painful, limitation of low back motion."  X-ray studies of the lumbar spine were unremarkable.  The examiner noted that a recent MRI had reportedly shown a minimal bulge at L5-S1.  After examining the appellant and reviewing the available evidence in the VA claims folder, the examiner concluded that his examination had failed to identify any significant, objective abnormality of the lumbar spine and that the appellant's subjective complaints were totally out of proportion to his physical findings.  He concluded that the appellant's current low back disability, diagnosed as chronic musculoligamentous strain of the low back, was not due to the reported in-service injury, but was due to the post-service industrial injury.  The examiner indicated that although the appellant may have sustained a low back strain in the reported in-service accident, he apparently had no residuals of that specific injury as he denied a history of low back injury at the time of his post-service industrial accident.  

The RO thereafter provided the appellant's service treatment records to the VA examiner for review.  In reviewing the records, the examiner noted that in 1982, the appellant had complained of pain in the lower thoracic spine after being involved in a motor vehicle accident.  He had also complained of pain in the cervicothoracic spine in association with basketball activities.  The examiner concluded that because the appellant's service treatment records had failed to identify any specific complaints related to the low back, he did not wish to alter his previous opinion that the appellant's current low back symptoms were not caused by his in-service injury.  

Additional VA clinical records show that in September 2008, the appellant again sought treatment for low back pain which he claimed had been present on a constant basis since 1982.  The assessment was low back pain secondary to paraspinal muscle spasm and back strain.  This condition is possibly related to the motor vehicle accident the patient had in 1982.  

In August 2010, the appellant submitted additional documents compiled in connection with another workers' compensation action he had initiated, including a deposition taken in October 2008.  The appellant indicated that since his separation from service, he had been awarded workers' compensation for low back injuries he had sustained in 2003 and 2008.  

In May 2011, the appellant submitted a statement from a private chiropractor who indicated that he had examined the appellant on three prior occasions and had reviewed "a large number of medical records," apparently in connection with the appellant's prior workers' compensation claims.  The chiropractor indicated that the appellant was initially injured in 1982 in the military.  He indicted that in his initial report, he had written that sixty percent of the appellant's low back disability had predated the 2002 industrial injury to the low back.  The chiropractor indicated that the appellant had a permanent disability from his injury in the military.  


Applicable Law

New and material evidence

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Justus credibility rule, however, is not "boundless or blind."  Rather, if the newly submitted evidence is "inherently false or untrue," the Justus credibility rule does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994). 


Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The appellant seeks service connection for a low back disability.  He contends that his current low back disability is causally related to an injury he sustained in 1982 when the armored personnel carrier in which he was riding was struck from behind by a tank.

As delineated in detail above, the appellant's original claim of service connection for a low back disability was denied by the RO in a January 1998 rating decision on the basis that the record contained no evidence of a nexus between the appellant's in-service injury and his current low back disability.  The appellant was notified of the RO's decision and his appellate rights in a January 1998 letter, but he did not appeal within the applicable time period.  He does not contend otherwise.  Absent a finding of clear and unmistakable error, therefore, the January 1998 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1997). 

In this appeal, the appellant seeks to reopen his claim of service connection for a low back disability.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

The evidence received since the final January 1998 rating decision denying service connection for a low back disability includes several medical opinions linking the appellant's current low back disability or symptoms to his reported in-service injury.  

For example, in a November 2006 letter, a private physician indicated that it was his opinion that the appellant's current lumbar symptoms were connected to the injuries he described sustaining on active duty.  In a November 2006 VA medical examination report, a VA physician indicated that it was her opinion that it is at least as likely as not that the appellant's low back condition began in service.  In May 2011 letter, a private chiropractor indicated that the appellant had a permanent disability from his injury in the military.  

Given the basis for the prior denial, the Board finds that this evidence is new and material in that it relates to an unestablished fact necessary to substantiate the claim, namely, competent evidence of a nexus between active service and a current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Presuming the credibility of the medical professionals' conclusions as required by Justus, the Board finds that the additional evidence received raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  For these reasons, the Board finds that the additional evidence received since the final January 1998 rating decision is new and material evidence within the meaning of 38 C.F.R. § 3.156.  The claim of service connection for a low back disability is therefore reopened. 

Although the newly received evidence discussed above is adequate for the purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.



ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a low back disability is granted. 




REMAND

The appellant claims that his current low back disability is causally related to injuries he sustained in an August 1982 in-service accident in which the armored personnel carrier in which he was riding was struck from behind.  

As discussed above, the record on appeal contains several medical opinions indicating that the appellant's current low back disability and/or symptoms may be related to his in-service injury.  The record, however, also contains multiple negative opinions, including the April 2008 VA medical examination report and an August 2003 examination report in which a private nurse concluded that the appellant's low back disability was causally related to a post-service industrial injury.  

Given these multiple conflicting opinions, all of which appear to have been based on an incomplete record or medical history, the Board finds that the nature and etiology of the appellant's current low back disability remains unclear, to include whether it is causally related to his active service, one of his post-service industrial injuries, both, neither, or some combination thereof.  Under these circumstances, a VA medical examination and opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, the record on appeal is incomplete.  As noted, the appellant reports that he sustained two post-service industrial injuries for which he was awarded workers' compensation for a low back disability.  Although he has submitted selected records corresponding to those actions, the evidentiary picture remains incomplete.  Thus, complete records should be obtained on remand as they are relevant to the claim.  38 C.F.R. § 3.159(c)(1) (2011) (providing that VA is obligated to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency).  

Additionally, in an August 2010 statement, the appellant claimed that "starting in 1988-89 or thereabouts, off and on to the present," he received treatment for his low back disability "from local Veterans' hospitals in the states he lived in since leaving the service," including Hawaii, Washington, and California.  See August 2010 statement at page 2.  The only VA clinical records currently associated with the claims folder correspond to the period from June 2006 to March 2009.  Under the VCAA, VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA medical records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  

The appellant, however, is advised that it is his responsibility to cooperate fully with VA's efforts to obtain relevant records.  It is his obligation to provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the appellant, the RO should contact the California Workers' Compensation Board, or other appropriate repository of records, and request records corresponding to the appellant's claims for compensation for industrial injuries sustained in 2002 and 2008.  

2.  After obtaining any necessary information from the appellant, the RO should obtain copies of VA clinical records corresponding to the appellant's reported treatment at VA facilities in Hawaii, Washington, and California, for the period from January 1988 to June 2006.  

3.  After the development requested above is completed, the appellant should be scheduled for a VA orthopedic examination to determine the nature and etiology of his current low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing his claims folder, the examiner should specifically delineate all disorders of the low back identified on examination.  He or she should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current low back disability identified on examination is causally related to the appellant's active service or any incident therein, including the August 1982 accident in which his armored personnel carrier was hit from behind by a tank.  

4.  After conducting any additional development deemed necessary, the RO should readjudicate the appellant's claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


